DETAILED ACTION

The amendment filed on April 15, 2021 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7, 9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ives (US 2006/0168191) in view of Harris (US 5,946,373).

Regarding claims 1 and 13, Ives discloses a method and device (Fig. 1), comprising:
	receiving, from a plurality of network devices (16, 18) located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), a plurality of alerts, wherein each alert indicates that one of the plurality of network devices lost primary power (paragraph 0018, lines 1-3);
	determining, based on the received plurality of alerts, whether a power outage has occurred (paragraph 0020, lines 5-14; paragraph 0018, lines 17-22);
	generating a power outage indication in response to the determining that the power outage has occurred (paragraph 0018, lines 22-24). 

However, Ives does not disclose determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives with determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold as disclosed by Harris for the purpose of indicating a power outage.

While Ives does not disclose determining, based on the received plurality of alerts, whether a power outage has occurred based on
	whether a second quantity of the plurality of alerts occurred within a predetermined period of time of each other, or
whether receiving the plurality of alerts is increasing at a rate greater than a second threshold, wherein the rate is based on a third quantity of the plurality of network devices that have lost primary power at a present point in time and a fourth quantity of the plurality of network devices that have lost primary power at a prior point in time, 
		the limitations are recited in the alternative form and thus are optional.

Regarding claim 13, Ives further discloses:

	a processor (processor of server 12, paragraph 0018, lines 17-19) configured to:
		receive, from a plurality of network devices located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), a plurality of alerts, wherein each alert indicates that one of the plurality of network devices lost primary power (paragraph 0018, lines 1-3).

Regarding claim 2, Ives discloses the receiving the plurality of alerts comprises receiving at least one of a network device identifier or a network address with each alert (paragraph 0021, lines 1-19). 
 
Regarding claims 3 and 14, Ives discloses:
	recording a time associated with each of the plurality of alerts (paragraph 0021, line 24); and
	generating location information based on the network device identifier or network address for each of the plurality of alerts (paragraph 0021, lines 14-19). 
 
Regarding claims 4 and 15, Ives discloses the receiving the plurality of alerts comprises: 
	receiving, from at least some of the plurality of network devices, an indication that the network device is operating using battery power (paragraph 0021, lines 3-6).



Harris discloses determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold (column 12, lines 11-14). Harris discloses the outage due to a large number of faults is based on signal loss (column 1, line 61 – column 2, line 7). Thus, the outage is a power outage.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives with determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold as disclosed by Harris for the purpose of indicating a power outage.

Regarding claim 7, Ives discloses determining that a fifth quantity of the plurality of alerts occurred within the geographical area (paragraph 0010, lines 9-14; paragraph 0013, lines 8-13). 

While Ives does not disclose determining that the third quantity of the plurality of alerts occurred within the predetermined distance of each other, the limitation is recited in the alternative form and thus is optional.

Regarding claims 9 and 20, Ives discloses each of the plurality of network devices (16, 18) is configured to receive data traffic and media traffic (from 22’s) for one of the plurality of customer premises (Fig. 1; paragraph 0020, lines 1-14). 

Regarding claims 11 and 17, Ives discloses:
	receiving, from at least some of the plurality of network devices, a second alert, wherein each second alert indicates that one of the plurality of network devices has regained primary power (paragraph 0021, lines 28-30); and
	determining, based on the plurality of second alerts, whether the power outage has been remedied (paragraph 0021, lines 28-30; MR is 23, 24, paragraph 0020, lines 1-2). 

Regarding claim 19, Ives discloses a system (Fig. 1), comprising:
	a plurality of first network devices (16, 18) located at a plurality of customer premises (paragraph 0040, lines 1-4; paragraph 0013, lines 13-16), wherein each of the plurality of first network devices is configured to:
		detect loss of primary power to the first network device (paragraph 0018, lines 1-3), and
		send an alert in response to detecting the loss of primary power (paragraph 0021, lines 6-10; paragraph 0020, lines 8-12);  and
	a second network device (12) configured to:

		determine, based on the received plurality of alerts, whether a power outage has occurred (paragraph 0020, lines 5-14; paragraph 0018, lines 17-22),
		generate a power outage indication in response to the determining that the power outage has occurred (paragraph 0018, lines 22-24). 

However, Ives does not disclose determine, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold.

Harris discloses determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold (column 12, lines 11-14). Harris discloses the outage due to a large number of faults is based on signal loss (column 1, line 61 – column 2, line 7). Thus, the outage is a power outage.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives with determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of whether a first quantity of the plurality of alerts is greater than a first threshold as disclosed by Harris for the purpose of indicating a power outage.

While Ives does not disclose determining, based on the received plurality of alerts, whether a power outage has occurred based on
	whether a second quantity of the plurality of alerts occurred within a predetermined period of time of each other,
	whether receiving the plurality of alerts is increasing at a rate greater than a second threshold, wherein the rate is based on a third quantity of the plurality of first network devices that have lost primary power at a present point in time and a fourth quantity of the plurality of first network devices that have lost primary power at a prior point in time, the limitations are recited in the alternative form and thus are optional.

Claims 10, 12, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ives in view of Harris as applied to claims 1, 11, 13, and 17 above, and further in view of the following.

Ives as modified by Harris discloses the claimed limitations as discussed above.

Regarding claims 10 and 16, while Ives as modified by Harris does not expressly disclose notifying a power provider associated with providing power to the plurality of customer premises that the power outage has occurred, Ives discloses notifying that the power outage has occurred (paragraph 0020, lines 8-11) and a power provider associated with providing power to the plurality of customer premises (paragraph 0021, 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives as modified with notifying the power provider that the power outage has occurred for the purpose of remedying the power outage.

Regarding claims 12 and 18, Ives as modified by Harris does not expressly disclose notifying a power provider associated with providing power to the plurality of customer premises that the power outage has been remedied, Ives discloses notifying that the power outage has been remedied (paragraph 0021, lines 28-30) and a power provider associated with providing power to the plurality of customer premises (paragraph 0021, lines 19-21). Accordingly, it would have been obvious to notify the power provider that the power outage has been remedied so the power provider can stop the power remedy process.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Ives as modified with notifying the power provider that the power outage has been remedied for the purpose of stopping the power remedy process.

	Allowable Subject Matter

Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method comprising 	determining that the second quantity of the plurality of alerts occurred within the predetermined period of time of each other (claim 6) the determining that the power outage occurred comprises determining that the receiving the plurality of alerts is increasing at the rate greater than the second threshold (claim 8) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments and amendments, filed on April 15, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 18, 2021